EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan A. Zinchenko on 4 February 2022.
The application has been amended as follows:

In the claims:
Claim 1, line 11: Replaced “is again” with --was--.




Reasons for Allowance

Claim 1: The prior art, either taken alone or in combination, fails to teach:
inserting the extracted probe again into the molten metal.

The closest art of record is Wannasin et al. (WO 2015/174937 A1; listed in the IDS filed 16 October 2020).
Wannasin teaches:
continuously discharging inert gas from a probe, and inserting the probe into molten metal held at a temperature that is higher than a temperature of the probe and that is equal to or higher than a liquidus-line temperature (see 6:6-14 and Fig. 1); and


Wannasin fails to teach inserting the extracted probe again into the molten metal, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art to do so.

Claim 2: Depends directly from claim 1.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


9 February 2022

/KEVIN P KERNS/Primary Examiner, Art Unit 1735